Case 2:20-cv-13134-LVP-RSW ECF No. 6-5, PageID.1305 Filed 11/29/20 Page 1 of 3


                                             STATE OF MICHIGAN

                        IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE



      MELLISSA A. CARONE,                                              AFFIDAVIT OF MELLISSA A.

                                      Plaintiff,                       CARONE

      -vs-



      CITY OF DETROIT: DETROIT ELECTION
      COMMISSION; JANICE M. WINFREY, in                                F1LE NO:_ _ _ _-AW

      her official capacity as the CLERK OF THE
      CITY OF DETROIT and the Chairperson of                          JUDGE
      The DETROIT ELECTION COMMISSION;
      CATHY M. GARRETT, in her official
      Capacity as the CLERK OF WAYNE COUNTY
      BOARD OF CANVASSERS,
                                                                                           BOBBY TENORIO
                                                                                    NOTARY PUBLIC - STATE OF MICHIGAN
                                                                                            COUNTY OF WASHTENAW
                                       Defendants,
      ________________/
                                                                                    My Commission 'Expires February 19, 2021
                                                                                    Acting in the Gou~ of lu<?-:-:(kc.?




      David A. Kallman                 (P43200)

      Erin E. Mersino                  (P70886)

      Jack C. Jordan                   (P46551)

      Stephan P. Kallman               (P75622)

       GREAT LAKES JUSTICE CENTER

       Attorneys for Plantiff
       5600 W. Mount Hope Hwy.
       Lansing, MI 48917
       (517) 322-3207/ Fax: (517) 322-3208


                                                     AFFIDAVIT
               The Affiant, Mellissa A. Carone, being the first duly sworn, hereby deposes and states as follows:
Case 2:20-cv-13134-LVP-RSW ECF No. 6-5, PageID.1306 Filed 11/29/20 Page 2 of 3

          \.   My name is Mellissa A. Carone, I was contracted by Dominion Voting Services to do IT work at
               the TCF Center for the November 3, 2020 election, and I am a resident of Wayne County.

          2.   I arrived at the TCF Center at approximately 6: 15 AM November 3, 2020 and worked until 4:00
               AM November 4, 2020. I went home to get some sleep, then arrived back at the TCF Center at
               I 0:00 AM in which l stayed until I :45 PM. During this time I witnessed nothing but fraudulent
               actions take place.

          3. The counters (which were trained very little or not at all), were handed a "batch" (stack of 50) of
             mail-in ballots in which they would run through the tabulator. The tabulators would get jammed
             4-5 times an hour, when they jammed the computer would put out an error that tells the worker
             the ballot number that was jammed and gives an option to either discard the batch or continue
             scanning at which the counter should discard the batch, put the issue ballot on top of the batch
             and rescan the entire batch. I witnessed countless workers rescanning the batches without
             discarding them first which resulted in ballots being counted 4-5 times.

          4. At approximately midnight I was called over to assist one of the counters with a paper jam and
             noticed his PC had a number of over 400 ballots scanned- which means one batch was counted
             over 8 times. This happened countless times while I was at the TCF Center. I confronted my
             manager, Nick lkonomakis saying how big of a problem this was, Nick told me he didn't want to
             hear that we have a big problem. He told me we are here to do assist with IT work, not to run
             their election.

           5. The adjudication process, from my understanding there's supposed to be a republican and a
              democrat judging these ballots. I overheard numerous workers talking during shift change in
              which over 20 machines had two democrats judging the ballots-resulting in an unfair process.

           6. Next, I want to describe what went on during shift change, it was a chaotic disaster. It took over
              two hours for workers to arrive at their "assigned areas", over 30 workers were taken upstairs and
              told they didn't have a job for them to do. These people were chosen to be counters, in which 6
              workers admitted to me that they received absolutely no training at all.

           7. The night shift workers were free to come and go as they pleased, they could go out and smoke
              from the counting room. This is illegal, as there were boxes and stacks of ballots everywhere,
              anyone could have taken some out or brought some in, and No one was watching them.

           8. There was two vans that pulled into the garage of the counting room, one on day shift and one on
              night shift. These vans were apparently bringing food into the building because they only had
              enough food for not even 1/3 of the workers. I never saw any food coming out of these vans,
              coincidently it was announced on the news that Michigan had discovered over 100,000 more
              ballots- not even two hours after the last van left.

           9. When a worker had a ballot that they either could not read, or it had something spilled on it, they
              would go to a table that had blank ballots on it and fill it out. They were supposed to be filling
              them out exactly like the one they had received but this was not the case at all. The workers
              would also sign the name of the person that the ballot belonged to-which is clearly illegal.

           10. Samuel Challandes and one more young man in his mid-20 were responsible for submitting the
               numbers into the main computer. They had absolutely no overhead, my manager Nick would
               assist them with any questions but Nick was on the floor assisting with IT most of the time.


                                                                                   BOBBY TENORIO
                                                                             NOTARY PUBLIC • STATE OF MICHIGAN
                                                                                  COUNTY OF WASHTENAW
                                                                             My Commission bpires February 19. 2021
                                                                             Acting In the Couf'4;'-01 J6?C':'ilA-Q-
Case 2:20-cv-13134-LVP-RSW ECF No. 6-5, PageID.1307 Filed 11/29/20 Page 3 of 3


          11. There was a time I overheard Samuel talking to Nick about losing tons of data, they all got on
              their phones and stepped to the side of the stage. I asked Nick what was going one and he told me
              it was all taken care of and not to worry about it. I fully believe that this was something very
              crucial that they just covered up.

          12. I was the only republican working for Dominion Voting, and on the stage there was many terrible
              comments being made by the city workers and Dominion workers about republicans. I did not
              give out any indication that I was a republican, I have a family at home and knew I was going to
              have to walk to my car at the end of my shift. If anyone had an American flag on their shirt or
              mask, they were automatically deemed to be Trump supporters.

          13. I called the FBI and made a report with them, I was told that I will be getting a call back.

          14. I am doing my best to make sure something is done about this, I was there and I seen all of this
              take place.




          On this 8th day of November, 2020, before me personally appeared Mellissa A. Carone, who in my
          presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states that he
          has read the foregoing affidavit by him subscribed and knows the contents thereof, and that the same
          is true of his own knowledge and belief, except as to those matters he states to be on information and
          behalf, and as to those matters he believes them to be true.




                                                         Notary Public, Lt)~              County, Michigan
                                                         My Commission Expires:          01..     \ "'\              ..'.l..   c-:i. (
                                                                                         • ~ e \::,      \ "I.   ,     2 6-z /

                                                                                                                 ll("' IZ02~
                                                                       BOBBY TENORIO
                                                                 NOTARY PUBLIC - STATE OF MICHIGAN
                                                                        COUNTY OF WASHTENAW
                                                                My Commission ixpires February 19 2021
                                                                Acting in the Gou~ of            '
